Title: From Thomas Jefferson to William R. Davie, 28 February 1802
From: Jefferson, Thomas
To: Davie, William R.


          
            Dear Sir
            Washington Feb. 28. 1802.
          
          M. Dupont de Nemours, now settled at New York, sent me the inclosed letter, without any superscription, desiring me to address it, as he knew not your residence. he mentioned to me generally that it was on the subject of procuring some aid to La Fayette. on this I would make a single observation, in order that, if any thing is attempted, it may be on a practicable & admissible principle: that is that it should be proposed in the form of reimbursement of monies expended for the US. or indemnification for losses sustained in their service. while it is admitted that the Constitution gives the federal government a power to pay all just debts, it is insisted by most persons, that none of the purposes for which that instrument allows money to be raised on the people, comprehend pensions, gifts, or bounties. it is probable also that the idea of reimbursement or indemnification would be the most satisfactory to La Fayette. I beg your pardon for hazarding this suggestion; but being on the ground and more familiar with the ideas prevailing here than gentlemen at a distance are, & thinking it important that any proposition meditated should come forward at once in a correct shape, I thought the suggestion would not be unacceptable. I avail myself of this occasion of assuring you of my high respect & consideration
          
            Th: Jefferson
          
        